A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 7-21 are withdrawn.  Claims 1-6, 22-23, to the elected subject matter adipate pathway (claim 1(B)), MMP comprising EM9, EM3, EM4, EM5, and optionally EM8 (previous claim 3(iii)), ethanol (claim 4), FAP of claim 5(A)(i), PEP carboxylase (EFR16A) or PEP carboxykinase (EFR16B) (claim 22(i)), a format reductase (EFR1) (claim 23(i)(1)), are under consideration.

Priority:  The instant application is a 371 filing of the 371 national stage application of international application Serial No. PCT/US2013/075287 filed December 16, 2013, which claims the benefit of U.S. Provisional Applications 61/766,620 filed February 19, 2013, and 61/738,306 filed December 17, 2012, as requested in the declaration.

Objections and/or Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 3, 4, 6, 22, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burgard et al. (USPAP 2011/0207189, published on Aug. 25, 2011 from US 13/011,788; previously cited) in view of Diekert et al. (1994 Antonie van Leeuwenhoek 66:  209-221; previously cited), and as evidenced by Synonyms of formate dehydrogenase (last viewed on 4-20-2017; previously cited).
The invention of Burgard et al. is drawn to a “non-naturally occurring microbial organism” (NNOMO) having “having a reductive TCA or Wood-Ljungdahl pathway in which at least one exogenous nucleic acid encoding these pathway enzymes is expressed in a sufficient amount” and “at least one exogenous nucleic acid encoding an enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents” (see at least the bottom of Abstract, paragraphs 0011).  
Burgard et al. disclose “carbon from syngas and/or methanol can be fixed via the Wood-Ljungdahl pathway and portions thereof when using carbohydrate-based carbon feedstock for the formation of molecules”; “specifically, the combination of certain syngas-utilization pathway components with the acetyl-CoA…results in high yields of products from carbohydrates by providing an efficient mechanism for fixing the carbon present in carbon dioxide, fed exogenously or produced endogenously, into acetyl-CoA (at least paragraphs 0051, 0309); the acetyl-CoA being an intermediate for all desired end products (at least paragraphs 0008, 0312-0313).  Burgard et al. disclose embodiments wherein the NNOMO comprises a Wood-Ljungdahl pathway which includes at least one exogenous nucleic acid encoding a Wood-Ljungdahl pathway enzyme expressed in a sufficient amount to enhance carbon flux through acetyl-CoA; 
Burgard et al. further disclose methanol is a relatively inexpensive organic feedstock that can be derived from synthesis gas components, CO and H2, via catalysis.  A non-naturally occurring microbial organism of the invention capable of utilizing methanol can also utilize gases including, for example, CO, CO2, and/or H2 for conversion to acetyl-CoA, cell mass, and products.  Specifically, acetogens such as Moorella thermoacetica (formerly, Clostridium thermoaceticum) use syngas via the Wood-Ljungdahl pathway.  This pathway includes two branches: the Eastern (or methyl) branch converts CO2 to methyltetrahydrofolate (Me-THF) and the Western (or carbonyl) branch that converts methyl-THF, CO, and Coenzyme-A into acetyl-CoA (FIG. 3B).  Any non-naturally occurring microorganism of the invention expressing genes encoding enzymes that catalyze the carbonyl-branch of the Wood-Ljungdahl pathway in conjunction with a MtaABC-type methyltransferase system is capable of ‘fixing’ carbon from exogenous CO and/or CO2 and methanol to synthesize acetyl-CoA, cell mass, and products (at least paragraph 0049).    
Burgard et al. disclose that while E. coli naturally possesses the capability for some of the required transformations in the methyl branch (i.e. methenyltetrahydrofolate cyclohydrolase, methylenetetrahydrofolate dehydrogenase, methylenetetrahydrofolate reductase), it is thought that the methyl branch enzymes from acetogens may have significantly higher (50-100x) specific E. coli capable of methanol and syngas utilization; for example, an E. coli expressing a methylenetetrahydrofolate reductase (paragraph 0521).  As noted above, Burgard et al. disclose that the E. coli capable of methanol and syngas utilization comprises at least the MtaABC-type methyltransferase system (EM1).  Therefore, Burgard et al. disclose a NNOMO comprising at least methanol methyltransferase (EM1) and methylenetetrahydrofolate reductase (EM2); therefore, partially meeting the limitations of instant claim 1(A)(i) and 1(A)(ii).
As noted above, Burgard et al. disclose that it is understood that any of the pathways disclosed herein, as described in the Examples and exemplified in the Figures, including the pathways of FIGS. 1-8, can be utilized to generate a non-naturally occurring microbial organism that produces any pathway intermediate or product, as desired (at least paragraph 0312).
Burgard et al. also disclose that in some embodiments, the non-naturally occurring microbial organism further includes a hexamethylenediamine pathway”, “an adipic acid pathway”, “a caprolactam pathway", and “6-Aminocaproate dehydrogenase” (an example of 6-aminocaproate pathway enzyme) (see paragraphs 0055 and/or 0185-0187); therefore, meeting the limitations of instant claim 1(B).  Burgard et al. defines “Exogenous” as being gene which includes "heterologous encoding nucleic acid that expresses the referenced activity" (see paragraph 0061).
As noted above, Burgard et al. fairly disclose a NNOMO comprising at least methanol methyltransferase (EM1) and methylenetetrahydrofolate reductase (EM2), and an adipate pathway.  Burgard et al. disclose that while E. coli naturally possesses the capability for some of the required transformations in the methyl branch (i.e. methenyltetrahydrofolate cyclohydrolase, methylenetetrahydrofolate dehydrogenase, methylenetetrahydrofolate reductase), it is thought E. coli capable of methanol and syngas utilization (paragraph 0521).  Burgard et al. disclose said Wood-Ljungdahl pathway “includes at least one exogenous nucleic acid encoding a Wood-Ljungdahl pathway enzyme expressed in a sufficient amount to enhance carbon flux through acetyl-CoA.  The at least one exogenous nucleic acid is selected from a) Formate dehydrogenase (instant EM8), b) Formyltetrahydrofolate synthetase (instant EM6), c) Methenyltetrahydrofolate cyclohydrolase (instant EM4), d) Methylenetetrahydrofolate dehydrogenase (instant EM3), e) Methylenetetrahydrofolate reductase, f) Methyltetrahydrofolate:corrinoid protein methyltransferase (AcsE), g) Corrinoid iron-sulfur protein (AcsD), h) Nickel-protein assembly protein (AcsF & CooC), i) Ferredoxin (Orf7), j) Acetyl-CoA synthase (AcsB & AcsC), k) Carbon monoxide dehydrogenase (AcsA), and 1) Pyruvate ferredoxin oxidoreductase or pyruvate dehydrogenase, and m) pyruvate formate lyase (instant EM15) (paragraph 0009).
Burgard et al. do not explicitly teach a methanol dehydrogenase (EM9).
Diekert et al. disclose pathways for utilizing C1 substrates and forming acetyl-CoA and/or acetate.  Diekert et al. disclose that methanol can also be utilized by involving a methanol dehydrogenase (EM9), which mediates the oxidation of methanol via formaldehyde to formate (p. 215).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to combine the references and arrive at the claimed NNOMO comprising a methanol metabolic pathway(MMP) and an adipate pathway (AdiP), wherein the NNOMO comprises at least two exogenous nucleic acids, each encoding a MMP enzyme (MMPE) expressed in a 2, and/or H2 for conversion to acetyl-CoA, cell mass, and products including adipate/adipic acid, and also increasing product yields.  Further, since Burgard et al. disclose inclusion of a formyltetrahydrofolate synthetase (instant EM6); then it would be obvious that a formyltetrahydrofolate deformylase (or hydrolase) (EM5) can be included since an intermediate formate compound is used by formyltetrahydrofolate synthetase (instant EM6).
Regarding instant claims 2, 4, 6, Burgard et al. disclose in paragraph 0187, the NNOMO further includes “at least one exogenous nucleic acid encoding an enzyme selected from 1) Hydrogenase, 2) Carbon monoxide dehydrogenase, 3) 3-Oxoadipyl-CoA thiolase, 4) 3-Oxoadipyl-CoA reductase, 5) 3-Hydroxyadipyl-CoA dehydratase, 6) 5-Carboxy-2-pentenoyl-CoA reductase, 7) Adipyl-CoA reductase (aldehyde forming), 8) 6-Aminocaproate transaminase, or 6-Aminocaproate dehydrogenase, 9) 6-Aminocaproyl-CoA/acyl-CoA transferase, or 6-Aminocaproyl-CoA synthase, 10) amidohydrolase, and 11) Spontaneous cyclization.”  
Further regarding instant claims 4 and 6, Burgard et al. further disclose that “non-naturally occurring" in reference to a microbial organism is to have a genetic alteration/modification that includes "heterologous" introduction as well as “disruption" of genetic material including metabolic “enzyme or proteins within a 1,4-butanediol, 4-hydroxybutyrate, 1,3-butanediol, isopropanol, 6-aminocaproic acid, hexamethylene diamine, caprolactam, glycerol, or 1,3-propanediol biosynthetic pathway” (see paragraph 0055).
Burgard et al. disclose “host microbial organisms can be selected from, and the non-naturally occurring microbial organisms generated in, for example, bacteria, yeast, fungus” (see paragraph 0315); and disclose “in some embodiments, the non-naturally occurring microbial organism is in a substantially anaerobic culture medium” (see paragraph 0078); therefore, Burgard et al. fairly disclose the limitations of instant claim 6.
Burgard et al. also disclose the NNOMO employs “several enzymes and the corresponding genes used for fixing carbon dioxide to either pyruvate or phosphoenolpyruvate to form the TCA cycle intermediates, oxaloacetate or malate are described below.  Carboxylation of phosphoenolpyruvate to oxaloacetate is catalyzed by phosphoenolpyruvate carboxylase. Exemplary PEP carboxylase enzymes are encoded by ppc in E. coli” (see paragraph 0288-0289); therefore Burgard et al. fairly disclose the limitations of instant claim 22.
Burgard et al. disclose in said paragraph 0009 above, the at least one exogenous nucleic acid includes “Formate dehydrogenase”, wherein said formate dehydrogenase is a synonym of .

Claims 1, 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burgard et al. (USPAP 2011/0207189, published on Aug. 25, 2011 from US 13/011,788; previously cited) in view of Diekert et al. (1994 Antonie van Leeuwenhoek 66:  209-221; previously cited) and MetaCyc (MetaCyc Pathway:  formaldehyde assimilation II (assimilatory RuMP Cycle), created by Caspi R, SRI International on Sept. 7, 2004, retrieved from the internet on January 5, 2018:  7 pages total).  The teachings of Burgard et al. in view of Diekert et al. are outlined above.  As noted above, Burgard et al. fairly disclose a NNOMO comprising at least methanol methyltransferase (EM1) and methylenetetrahydrofolate reductase (EM2), EM3, EM4, EM5, EM6, and an adipate pathway.  Diekert et al. disclose that methanol can also be utilized by involving a methanol dehydrogenase (EM9), which mediates the oxidation of methanol via formaldehyde to formate (p. 215).  Burgard et al. disclose that it is understood that any combination of two or more enzymes or proteins of a biosynthetic pathway can be included in a non-naturally occurring microbial organism of the invention (paragraphs 0312, 0321).
As noted above, it was known formaldehyde is formed from utilizing methanol.  See also MetaCyc p. 2-3, which disclose formaldehyde is produced from oxidation of methanol.  MetaCyc further discloses known pathways for the synthesis of multicarbon compounds from formaldehyde (p. 2-3).  Two enzymes, 3-hexulose-6-phosphate synthase (EF1) and 6-phospho-3-hexuloisomerase (EF2) are unique to the metabolism of one-carbon compounds; producing at least the intermediate dihydroxyacetone phosphate (DHAP) (p. 3-4).


Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 103(a) rejections are the same as previously noted and are incorporated herein.

Applicants’ remarks are not persuasive.  As previously noted, it is known that the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  MPEP 2111.03.
In this instance, the claimed NNOMO can still reasonably comprise other enzymes, in addition to the combination(s) of MMP enzymes recited in instant claim 1.
	Regarding Applicants’ remarks that as previously pointed out in the previous response to the January 9, 2018 office action, as shown in the figures in Burgard et al. (Fig. 3, 4A and 4B), a microorganism having these additional enzymes would convert methanol into methyltetrahydrofolate (5MTHF) and then into acetyl-CoA via a series of reactions that do not produce or otherwise enhance availability of reducing equivalents, the remarks are not persuasive for the reasons already noted on at least pages 11-13 of the August 13, 2018 final office action.
	It is disclosed in the instant specification that availability of reducing equivalents in the presence of methanol can be enhanced from enzymes selected from EM1 (methanol methyltransferase) and EM2 (methylenetetrahydrofolate reductase) (application publication paragraph 0003).

Burgard et al. further disclose that while E. coli naturally possesses the capability for some of the required transformations in the methyl branch (i.e. methenyltetrahydrofolate cyclohydrolase, methylenetetrahydrofolate dehydrogenase, methylenetetrahydrofolate reductase), it is thought that the methyl branch enzymes from acetogens may have significantly higher (50-100x) specific activities than those from non-acetogens...therefore, various non-native versions of each of these are expressed in the strain of E. coli capable of methanol and syngas utilization; for example, an E. coli expressing a methylenetetrahydrofolate reductase (paragraph 0521).
As noted above, Burgard et al. disclose that the E. coli capable of methanol and syngas utilization comprises at least the MtaABC-type methyltransferase system (EMI).  Therefore, Burgard et al. disclose a NNOMO comprising at least methanol methyltransferase (EMI) and methylenetetrahydrofolate reductase (EM2), where the NNOMO further comprises additional enzymes of a methanol metabolic pathway as noted above.  Since there is motivation provided by Burgard et al. to engineer a NNOMO to comprise the combination of at least EM1 and EM2, it would follow that the claimed property of enhancing the availability of reducing equivalents would be met by Burgard et al.
Regarding Applicants’ remarks on “converting methanol into formate”, as noted in the 103(a) rejection above, the deficiency of Burgard et al. to not explicitly teach a methanol 1 substrates and forming acetyl-CoA and/or acetate.  Diekert et al. disclose that methanol can also be utilized by involving a methanol dehydrogenase (EM9), which mediates the oxidation of methanol via formaldehyde to formate (p. 215).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to combine the references and arrive at the claimed NNOMO comprising a methanol metabolic pathway(MMP) and an adipate pathway (AdiP), wherein the NNOMO comprises at least two exogenous nucleic acids, each encoding a MMP enzyme (MMPE) expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said NNOMO comprises a methanol methyltransferase (EM1) and methylenetetrahydrofolate reductase (EM2) and/or wherein the NNOMO further comprises a methanol dehydrogenase (EM9), a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4), a formyltetrahydrofolate deformylase (or hydrolase) (EM5) or a formyltetrahydrofolate synthetase (instant EM6), and optionally a formate dehydrogenase (EM8).  The motivation to do so is given by Burgard et al. and Diekert et al. which disclose the reactions and/or enzymes that utilize methanol to form downstream (intermediate) products, and Burgard et al. which disclose that a non-naturally occurring microbial organism can be engineered to utilize methanol and/or gases including, for example, CO, CO2, and/or H2 for conversion to acetyl-CoA, cell mass, and products including adipate/adipic acid, and also increasing product yields.  
See also the reasons noted on at least p. 11-16 of the July 17, 2019 non-final office action.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10563180 (‘180) (previously Application No. 15/027169).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons below.
Claim 1 (claims 2-5 dependent therefrom) of the ‘180 patent is drawn to “An engineered cell either (a) expressing a non-natural NAD+-dependent alcohol dehydrogenase ... conversion of methanol or ethanol to formaldehyde or acetaldehyde”; meeting the limitation of methanol dehydrogenase of the instant claims; wherein the cell further comprises a metabolic pathway (see claim 2) which produces “a diol, 1,4-butanediol, 1,3-butanediol, butadiene, succinate, adipate, 
The engineered cell of claim 1 further comprising (a) one or more alcohol metabolic pathway gene(s) encoding a protein selected from the group consisting of a), a formate dehydrogenase (EM8), a formaldehyde activating enzyme (EM10), a formaldehyde dehydrogenase (EM11), a S-(hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13), a S-formylglutathione hydrolase (EM14), a formate hydrogen lyase (EM15), and a hydrogenase (EM16) (see claim 6); anticipating instant claim 3.
The term "non-naturally occurring" includes genetic alteration which includes heterologous gene(s) (see page 5 lines 7-15); thus, anticipating instant claim 4.
The specification also suggest the embodiment to “further comprises a formaldehyde assimilation pathway (FAP) that utilizes formaldehyde, e.g., obtained from the oxidation of methanol, in the formation of intermediates of certain central metabolic pathways that can be used, for example, in the formation of biomass.  In certain embodiments, the organism further comprises a FAP, wherein said organism comprises at least one exogenous nucleic acid encoding a formaldehyde assimilation pathway enzyme (FAPE) expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of biomass.  In one embodiment, the FAPE is expressed in a sufficient amount to produce an intermediate of glycolysis.  In another embodiment, the FAPE is expressed in a 
The specification suggest that microbial host cell includes bacteria, yeast and fungi (see col. 16 lines 9-16); thus, instant claim 6 is obvious over the claims of the ‘180 patent.
The engineered cell of claim 1 further comprising (a) one or more alcohol metabolic pathway gene(s) encoding a protein selected from the group consisting of a), a formate dehydrogenase (EM8; instant EM8 or EFR15 in claim 23), a formaldehyde activating enzyme (EM10. instant EM10), a formaldehyde dehydrogenase (EM11, instant EM11), a S-(hydroxymethyl)glutathione synthase (EM12, instant EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13, instant EM13), a S-formylglutathione hydrolase (EM14. instant EM14), a formate hydrogen lyase (EM15, instant EM15), and a hydrogenase (EM16, instant EM16); (b) one or more alcohol metabolic pathway gene(s) encoding a protein selected from the group consisting of a succinyl-CoA reductase (aldehyde forming) (EB3), a 4-hydroxybutyrate (4-HB) dehydrogenase (EB4), a 4-HB kinase (EB5), a phosphotrans-4-hydroxybutyrylase (EB6), a 4-hydroxybutyryl-CoA reductase (aldehyde forming) (EB7), a 1,4-butanediol dehydrogenase (EB8); a succinate reductase (EB9), a succinyl-CoA reductase 

Claims 1-6, 22, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 14/436,722 (filed on 4/17/2015; USPAP 2016/0083752, priority to provisional applications 61717001 filed on 10/22/2012 and 61766642 filed on 2/9/2013) as evidenced by Synonyms of formate dehydrogenase (last viewed on 4-20-2017).
Although the claims at issue are not identical, they are not patentably distinct from each other for reasons below.
Claim 1 (Claims 2-7 dependent therefrom) of copending Application No. 14/436,722 is drawn to a non-naturally occurring microbial organism comprising: (a) a methanol metabolic pathway (MMP), wherein said non-naturally occurring microbial organism comprises at least one exogenous nucleic acid encoding a MMP enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol or metabolize methanol as a carbon source for biosynthesis of succinate, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9) as set forth in Table X; (ii) an EM9 as set forth in Table X and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EMI) and 
Claim 3 of copending Application No. 14/436,722 is drawn to having MMP comprising (i) an EM9 set forth in Table X, a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4) and a formyltetrahydrofolate deformylase (EM5); (ii) an EM9 set forth in Table X, an EM3, an EM4 and a formyltetrahydrofolate synthetase (EM6); (iii) an EM9 set forth in Table X and a formaldehyde dehydrogenase (EM11); (iv) an EM9 set forth in Table X, a S-(hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13) and a S-formylglutathione hydrolase (EM14); or (v) an EM9 set forth in Table X, an EM 13 and an EM 14; (vi) an EM9 set forth in Table X, an EM10, an EM3, an EM4 and an EM5; or (vii) an EM9 set forth in Table X, an EM10, an EM3, an EM4 and an EM6; or (viii) an EM1, an EM2, an EM3, an EM4, and an EM5; or (ix) an EM1, an EM2, an EM3, an EM4 and an EM6; wherein the MMP optionally 
Claim 4 of copending Application No. 14/436,722 is drawn to NNOMO “further comprises ... (b) one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said non-naturally occurring microbial organism, has attenuated enzyme activity or expression levels”; anticipating instant claim 4.
Claim 5 of copending Application No. 14/436,722 is drawn to NNOMO further comprising “a) the intermediate of glycolysis or a metabolic pathway that can be used in the formation of biomass comprises: optionally is (i) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof; and/or b) the non-naturally occurring microbial organism optionally comprises two exogenous nucleic acids, each encoding a FAPE”; thus, anticipating the limitations of FAP enzyme(s) and its FAP pathway(s) in instant claim 5.
Claim 6 of copending Application No. 14/436,722 is drawn to NNOMO wherein “(a) said at least one exogenous nucleic acid is a heterologous nucleic acid; (b) said non-naturally occurring microbial organism is in a substantially anaerobic culture medium; and/or (c) said non-naturally microbial organism is a species of bacteria, yeast, or fungus.”; anticipating instant claim 6.
Claim 7 of copending Application No. 14/436,722 is drawn to NNOMO which “comprises at least one nucleic acid encoding a SucP enzyme (SucPE) expressed in a sufficient 
Claim 2 of copending Application No. 14/436,722 is drawn to NNOMO wherein “(h) the microbial organism having increased succinate production is generated by introducing an exogenous nucleic acid encoding an enzyme or protein that increases production of succinate; wherein optionally the nucleic add encoding a malic enzyme B, a fumarate hydratase C, a formate dehydrogenase D, PEP carboxykinase, pyruvate carboxylase, or a formate dehydrogenase E” wherein said formate dehydrogenase is a synonym of formate oxidoreductase as evidenced by Synonyms of formate dehydrogenase (last viewed on 4-20-2017); anticipating a formate reductase in instant claim 23.

Claims 1-6, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10150976 (filed on 12/16/2013; priority to identical provisional applications as instant applications; USPAP 2014/0329916) as evidenced by Synonyms of formate dehydrogenase (last viewed on 4-20-2017).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons below.
Claim 1 (Claims 2-18 dependent therefrom) of U.S. Patent No. 10150976 is drawn to a non-naturally occurring microbial organism comprising:
 a methanol metabolic pathway, wherein said non-naturally occurring microbial
organism comprises at least two exogenous nucleic acids encoding a methanol metabolic pathway enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said methanol metabolic pathway comprises:

(ii) a methanol dehydrogenase; or
(iii) a methanol dehydrogenase and a formaldehyde activating enzyme; and
one of:
(i) an adipate pathway comprising at least one exogenous nucleic acid encoding one
or more adipate pathway enzymes 2A, 2B, 2C, 2D and 2L expressed in a sufficient amount to produce adipate;
(ii)    a 6-aminocaproate pathway comprising at least one exogenous nucleic acid encoding one or more 6-aminocaproate pathway enzymes 2A, 2B, 2C, 2D, 2E and 2F expressed in a sufficient amount to produce 6-aminocaproate,
(iii)    a hexamethylenediamine pathway comprising at least one exogenous nucleic acid encoding one or more hexamethylenediamine pathway enzymes 2A, 2B, 2C, 2D, 2E, 2F, 2G, 2J, and 2K expressed in a sufficient amount to produce hexamethylenediamine; or
(iv)    a caprolactam pathway comprising at least one exogenous nucleic acid encoding one or more caprolactam pathway enzymes 2A, 2B, 2C, 2D, 2E, 2F, and 2G and 2I, or 2H expressed in a sufficient amount to produce caprolactam.
wherein:
2A is a 3-oxoadipyl-CoA thiolase that enzymatically converts succinyl-CoA or Acetyl-CoA to 3-oxoadipyl-CoA;
2B is a 3-oxoadipvl-CoA reductase that enzymatically converts 3-oxoadipyl-CoA to 3-hydroxyadipvl-CoA;
2C is a 3-hydroxvadipyl-CoA dehydratase that enzymatically converts 3-hydroxyadipyl-CoA to 5-carboxv-2-pentenoyl-CoA;

2E is an adipyl-CoA reductase (aldehyde forming) that enzymatically converts adipyl-CoA to adipate semialdehyde;
2F is a 6-aminocaproate transaminase or a 6-aminocaproate dehydrogenase that enzymatically converts adipate semialdehyde to 6-aminocaproate;
2G is a 6-aminocaproyl-CoA/acyl-CoA transferase or a 6-aminocaproyl-CoA synthase that enzymatically converts 6-aminocaproate to 6-aminocaproyl-CoA;
2H is an amidohydrolase that enzymatically converts 6-aminocaproate to caprolactam;
2I reflects spontaneous cyclization;
2J is a 6-aminocaproyl-CoA reductase (aldehyde forming) that enzymatically converts 6-aminocaproyl-CoA to 6-aminocaproate semialdehyde;
2K is a HMD A transaminase or a HMD A dehydrogenase that enzymatically converts 6-aminocaproate semialdehyde to hexamethylenediamine; and
2L is an adipyl-CoA hydrolase, an adipyl-CoA ligase, an adipyl-CoA transferase or a phosphotransadipylase/adipate kinase that enzymatically converts adipyl-CoA to adipate; thus, anticipating instant claims 1, 2, and 4.
Claim 2(viii) of U.S. Patent No. 10150976 recites “a methanol dehydrogenase, a formaldehyde activating enzyme, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate deformylase” meeting the limitation of instant claim 3(iii).
Claims 15-16 of U.S. Patent No. 10150976 recites “The non-naturally occurring microbial organism of claim 1, wherein the non-naturally occurring microbial organism 
Claim 4 of U.S. Patent No. 10150976 recites “further comprising a formaldehyde assimilation pathway, wherein said non-naturally occurring microbial organism comprises at least one exogenous nucleic acid encoding a formaldehyde assimilation pathway enzyme expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of biomass, and wherein the formaldehyde assimilation pathway comprises: (i) said formaldehyde assimilation pathway comprises a hexulose-6-phosphate synthase and a 6-phospho-3-hexuloisomerase”; anticipating instant claim 5(i).
Claim 5 of U.S. Patent No. 10150976 recites wherein ... said non-naturally occurring microbial organism is a species of bacteria”; anticipating instant claim 6.
Claim 18 is drawn to the microbe of claim 2, “wherein the methanol metabolic pathway optionally further comprises (i) a formate dehydrogenase” also known as formate oxidoreductase; anticipating instant claim 23.  Claim 2 of U.S. Patent No. 10150976 is also 

Claims 1-6, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-21 of U.S. Patent No. 8,445,244 in view of Burgard et al. (supra), and as evidenced by USPAP 2009/0305364 (published on Dec 10, 2009) and Synonyms of formate dehydrogenase (last viewed on 4-20-2017).
Although the claims at issue are not identical, they are not patentably distinct from each other for reasons below.
Claims 1-10 and 13-21 of U.S. Patent No. 8,445,244 are drawn to a non-naturally occurring microbial organism comprising at least one exogenous nucleic acid encoding each of the following polypeptides:  (i) a carbon monoxide dehydrogenase, (ii) a hydrogenase, (iii) an NAD(P)H:ferredoxin oxidoreductase, and (iv) a ferredoxin, wherein the polypeptides are expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of carbon monoxide or hydrogen, thereby increasing the yield of redox-limited products via carbohydrate-based carbon feedstock; and wherein the microbial organism further comprises one or more nucleic acids encoding an enzyme selected from the group consisting of a phosphoenolpyruvate carboxylase, a phosphoenolpyruvate carboxykinase, a pyruvate carboxylase, and a malic enzyme (anticipates limitation of instant claim 22); and further comprising “a 6-aminocaproic acid pathway”, “a hexamethylenediamine pathway”, “an adipic acid pathway” (see dependent claims 6-8, and claims 17-19, respectively); wherein the pathway comprising a 6-aminocaproic acid pathway also anticipates caprolactam pathway as shown in Fig. 7D disclosing the aminohydrolase produces caprolactam from 6-aminocaproic acid; or the 
Claims 1 -10 and 13-21 of U.S. Patent No. 8,445,244 do not recite the exogenous nucleic acid encoding MMPE of instant claim 1(A).  The 2009/0305364 specification discloses in a specific embodiment, one or more proteins or enzymes are expressed in the adipate, 6-aminocaproic acid or caprolactam producing organisms to provide a metabolic pathway for utilization of syngas or other gaseous carbon source (paragraphs 0079-0083).  The teachings of Burgard et al. are outlined above.  Burgard et al. disclose “carbon from syngas and/or methanol can be fixed via the Wood-Ljungdahl pathway and portions thereof when using carbohydrate-based carbon feedstock for the formation of molecules”; “specifically, the combination of certain syngas-utilization pathway components with the acetyl-CoA…results in high yields of products from carbohydrates by providing an efficient mechanism for fixing the carbon present in carbon dioxide, fed exogenously or produced endogenously, into acetyl-CoA (at least paragraphs 0051, 0309); the acetyl-CoA being an intermediate for all desired end products (at least paragraphs 0008, 0312-0313), including but not limited to adipate as evidenced by the Figure 2 of US20090305364; wherein the syngas-utilization pathway disclosed by Burgard et al. includes two Wood-Ljungdahl pathways: a Wood-Ljungdahl pathway (paragraph 0008) and a methanol Wood-Ljungdahl pathway (paragraph 0009) which both producing acetyl-CoA from CO2 which are illustrated in Figures 4A, 4B, respectively; wherein said “Wood-Ljungdahl pathway which includes at least one exogenous nucleic acid encoding a Wood-Ljungdahl pathway enzyme expressed in a sufficient amount to enhance carbon flux through acetyl-CoA ... selected from ... Methylenetetrahydrofolate reductase” (see paragraph 0009; instant EM2); and wherein said “methanol Wood-Ljungdahl pathway which includes at least one exogenous nucleic acid 
Claims 6-8 of the U.S. Patent 8,445,244 recites the non-naturally occurring microbial organism further comprises a 6-aminocaproic acid pathway, a hexamethylenediamine pathway, or an adipic acid pathway, respectively.  The specification of U.S. Patent No. 8,445,244 discloses “In some embodiments, the non-naturally occurring microbial organism further includes a 6-aminocaproic acid pathway that includes at least one exogenous nucleic acid encoding an enzyme selected from 1) Hydrogenase, 2) Carbon monoxide dehydrogenase, 3) 3-Oxoadipyl-CoA thiolase, 4) 3-Oxoadipyl-CoA reductase, 5) 3-Hydroxyadipyl-CoA dehydratase, 6) 5-Carboxy-2-pentenoyl-CoA reductase, 7) Adipyl-CoA reductase (aldehyde forming), and 8) 6-Aminocaproate transaminase, or 6-Aminocaproate dehydrogenase.  In some embodiments, the non-naturally occurring microbial organism further includes a hexamethylenediamine pathway comprising at least one exogenous nucleic acid encoding an enzyme selected from 1) 
Burgard et al., teach said Wood-Ljungdahl pathway “includes at least one exogenous nucleic acid encoding a Wood-Ljungdahl pathway enzyme expressed in a sufficient amount to enhance carbon flux through acetyl-CoA.  The at least one exogenous nucleic acid is selected from a) Formate dehydrogenase (instant EM8), b) Formyltetrahydrofolate synthetase (instant EM6), c) Methenyltetrahydrofolate cyclohydrolase (instant EM4), d) Methylenetetrahydrofolate dehydrogenase (instant EM3), e) Methylenetetrahydrofolate reductase, f) Methyltetrahydrofolate:corrinoid protein methyltransferase (AcsE), g) Corrinoid iron-sulfur 
Burgard et al. teach “non-naturally occurring" in reference to microbial organism is to have a genetic alteration/modification that includes "heterologous" introduction as well as “disruption" of genetic material including metabolic “enzyme or proteins within a 1,4-butanediol, 4-hydroxybutyrate, 1,3-butanediol, isopropanol, 6-aminocaproic acid, hexamethylene diamine, caprolactam, glycerol, or 1,3-propanediol biosynthetic pathway.” (see paragraph 0055); meeting limitation of instant claims 4, 6 and 23; thus, instant claims 4, 6 and 23 are over the NNOMO of Claims 1 -10 and 13-21 of U.S. Patent No. 8,445,244 in view of Burgard et al.
Burgard et al. teach “In some embodiments, the non-naturally occurring microbial organism further includes a glycerol pathway that includes at least one exogenous nucleic acid encoding an enzyme selected from 1) Hydrogenase, 2) Carbon monoxide dehydrogenase, 3) Dihydroxyacetone kinase, and 4) Glycerol dehydrogenase.” (see paragraph 0188) wherein enzymes reaction producing intermediate when expressed according to the reactions scheme shown from Glucose, to dihydroxyacetone-phosphate, which to dihydroxyacetone, and to Glycerol (see Fig. 7E); which anticipating the limitation of claim 5(b) having intermediate of DHA and/or DHAP; or anticipates instant claim 5(C) having at least two exogenous nucleic acids, each encoding FAPE; thus, instant claims 5(A)(ii), 6 and 23 are obvious over the NNOMO of Claims 1-10 and 13-21 of U.S. Patent No. 8,445,244 in view of Burgard et al.

Furthermore, as noted above, instant claim 5 is included for reasons: claim 5(c) makes said one exogenous FAPE as being optional since it is included in said two exogenous FAPE; wherein the intermediate F6P is intermediate of glycolysis which is universal to all microbe which is within the scope of conversion of Glucose to acetyl-CoA in the pathway shown in Figures by Burgard et al.
Burgard et al. also teach the NNOMO employs “Several enzymes and the corresponding genes used for fixing carbon dioxide to either pyruvate or phosphoenolpyruvate to form the TCA cycle intermediates, oxaloacetate or malate are described below.  Carboxylation of phosphoenolpyruvate to oxaloacetate is catalyzed by phosphoenolpyruvate carboxylase. Exemplary PEP carboxylase enzymes are encoded by ppc in E. coli” (see paragraph 0288-0289); thus, instant claim 22 is obvious over the NNOMO of Claims 1-10 and 13-21 of U.S. Patent No. 8,445,244 in view of Burgard et al.
Burgard et al. teach in said paragraph 0009 above, includes exogenous nucleic includes “Formate dehydrogenase”, wherein said formate dehydrogenase is a synonym of formate oxidoreductase as evidenced by Synonyms of formate dehydrogenase (last viewed on 4-20-2017); wherein said formate oxidoreductase anticipates a formate reductase in instant claim 23: 

Reply:  Applicants’ remarks regarding the nonstatutory double patenting rejections are acknowledged.  The nonstatutory double patenting rejections are maintained until the instant claims are in condition for allowance.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Marsha Tsay/Patent Examiner, Art Unit 1656